NOTE: This disposition is nonprecedential.


  United States Court of Appeals
      for the Federal Circuit
                ______________________

              JOHN PAUL JONES, III,
                    Petitioner

                           v.

     DEPARTMENT OF HEALTH AND HUMAN
                 SERVICES,
                  Respondent
            ______________________

                      2015-3038
                ______________________

   Petition for review of the Merit Systems Protection
Board in Nos. DE-3330-12-0137-I-2, DE-3330-12-0338-I-2.
                ______________________

                Decided: July 10, 2015
                ______________________

   JOHN PAUL JONES, III, Albuquerque, NM, pro se.

    MEEN GEU OH, Commercial Litigation Branch, Civil
Division, United States Department of Justice, Washing-
ton, DC, for respondent. Also represented by BENJAMIN C.
MIZER, ROBERT E. KIRSCHMAN, JR., KIRK T. MANHARDT.
                 ______________________

   Before PROST, Chief Judge, CLEVENGER and MOORE,
                    Circuit Judges.
2                                              JONES   v. HHS



PER CURIAM.
    John Paul Jones III appeals the final decision of the
Merit Systems Protection Board (“Board”), which denied
Mr. Jones’s petition for review and affirmed the adminis-
trative judge’s initial decision denying Mr. Jones’s request
for corrective action under the Veterans Employment
Opportunities Act of 1998 (“VEOA”). For the reasons
discussed below, we affirm.
                       BACKGROUND
    Mr. Jones is a preference eligible veteran. He served
in the military as a medical corpsman during the Vietnam
War, and also has many years of private sector experience
in health-related fields.
    In 2011, the Department of Health and Human Ser-
vices (“HHS”) issued two concurrent competitive and
merit promotion vacancy announcements, both for over-
seas positions with the Center for Disease Control and
Prevention (“CDC”). The first vacancy was for a Man-
agement and Operations Public Health Advisor (“PHA”)
position, for which six job requests were issued. Hired
candidates were expected to “[m]anage, coordinate, and
evaluate all aspects of complex public health programs . . .
[and m]anage grant/cooperative agreements and compa-
rable funding sources for contracts.” Resp’t’s App. 33.
The second vacancy was for a Technical PHA position, for
which nine job requests were issued. Hired candidates
were expected to be familiar with “grant/cooperative
agreements or other contracts” and to “[d]evelop, imple-
ment, and manage public health programs many of which
may be significant in complexity.” Id. at 27–28. Both
vacancies required that “qualify[ing] applicants must
possess at least one year of specialized experience (at the
next lowest grade) that has equipped the applicant with
the particular knowledge, skills, and abilities to success-
fully perform the duties of” the position. Id. at 28, 34.
The Management and Operations PHA vacancy further
JONES   v. HHS                                            3



specified that “specialized experience” was “experience
such as serving as a public health advisor or a principle
representative, providing financial accountability, per-
forming internal controls, and/or planning strategic
initiatives and policies.” Id. at 34.
    Mr. Jones applied for all fifteen open jobs, submitting
his resume and other application materials, and complet-
ing the self-assessments with the highest attainable
scores in every relevant category. Although Mr. Jones
indicated an interest in HIV/AIDS-related work for the
Management and Operations PHA vacancy, he did not do
so for the Technical PHA vacancy. Therefore, he was not
considered for two of the Technical PHA positions for
which only applicants who had listed HIV/AIDS as a job
preference were considered. However, Mr. Jones did
remain in consideration for the other thirteen PHA posi-
tions. But upon review by three Human Resources (“HR”)
Specialists, Mr. Jones was rated as not qualified for any of
the positions based on lack of the required one year of
specialized experience.
    After exhausting his administrative remedies with
the Department of Labor, Mr. Jones filed two VEOA
appeals with the Board challenging his non-selection for
the PHA positions. He argued, among other things, that
his prior work experience had not been properly valued
and that the agency had improperly failed to afford him
priority consideration in the selection process.
    The administrative judge consolidated the appeals,
and, after full briefing and a hearing, issued an initial
decision affirming the HHS’s determination that Mr.
Jones was not qualified for the positions. In his decision,
the administrative judge explained that Mr. Jones’s
military experience as a medical corpsman treating
soldiers in combat in Vietnam did not involve public
health programs or grants/cooperative agreements, as
required for the vacant positions. And with respect to Mr.
4                                               JONES   v. HHS



Jones’s private sector experience, the administrative
judge agreed with the testimony of the three HR Special-
ists that Mr. Jones did not show the type of experience
required by the positions. In particular, the administra-
tive judge explained that, although Mr. Jones’s resume
showed extensive administrative experience, it did not
show the requisite work with public health programs, as a
public health advisor, or experience planning strategic
initiatives and/or analyzing public health programs. The
administrative judge also found that, because the agency
acted within its discretion in finding Mr. Jones not quali-
fied, any failure to afford him priority consideration was
harmless error.
     Mr. Jones petitioned for review of the initial decision.
After additional briefing, the Board agreed with the
administrative judge, denied the petition for review, and
affirmed the initial decision. Mr. Jones then appealed to
this court.
                        DISCUSSION
     Our review of the Board’s decision is limited by stat-
ute. We must affirm the Board’s decision unless it is “(1)
arbitrary, capricious, an abuse of discretion, or otherwise
not in accordance with law; (2) obtained without proce-
dures required by law, rule, or regulation having been
followed; or (3) unsupported by substantial evidence.” 5
U.S.C. § 7703(c).
     Mr. Jones’s primary contention is that the agency
failed to properly value his experience when finding him
unqualified for the PHA positions. When experience is a
factor in determining eligibility, the agency is required to
credit a preference eligible veteran with his or her mili-
tary service that was in a position similar to the one being
sought, as well as with all other “valuable experience.”
See 5 C.F.R. § 302.302(d).
JONES   v. HHS                                            5



     We conclude that the Board’s decision is supported by
substantial evidence. As an initial matter, it was reason-
able for the agency to exclude Mr. Jones from considera-
tion for the Technical PHA positions that required an
expressed interest in HIV/AIDS work based on his failure
to indicate such preference. And with respect to the
remaining positions, the Board properly upheld the ad-
ministrative judge’s findings on the agency’s evaluation of
Mr. Jones’s prior experience. As the Board explained, the
administrative judge considered Mr. Jones’s application
materials as well as the testimony of three HR Special-
ists. After evaluating that evidence, the administrative
judge concluded that Mr. Jones’s experience, while exten-
sive, did not involve the requisite work in public health
programs, as a public health advisor, or experience plan-
ning strategic initiatives and/or analyzing public health
programs. Because the Board’s findings are supported by
substantial evidence, and because we are not free at this
stage to reweigh the credibility determinations made
below, we must uphold the Board’s determination regard-
ing the agency’s evaluation of Mr. Jones’s qualifying
experience. See Kahn v. Dep’t of Justice, 618 F.3d 1306,
1313 (Fed. Cir. 2010) (“[A]n evaluation of witness credibil-
ity is within the discretion of the Board and . . . such
evaluations are virtually unreviewable upon appeal.”)
(citations omitted) (internal quotation marks omitted).
    We also agree with the remainder of the Board’s con-
clusions challenged by Mr. Jones. With respect to priority
consideration, we agree that any failure of the agency to
afford Mr. Jones priority consideration is harmless, as the
agency ultimately concluded that Mr. Jones was not
qualified for the relevant PHA positions. With regards to
Mr. Jones’s complaint of age discrimination, the record
demonstrates that he was passed over for the PHA posi-
tions because he was deemed unqualified, not because of
his age. Finally, while Mr. Jones argues about the low
percentage of veterans in the HHS and the fact that he
6                                             JONES   v. HHS



has applied for hundreds of positions without once being
hired, our review in this case is restricted to whether the
Board correctly upheld the administrative judge’s decision
in this case.
    We have carefully considered the remainder of Mr.
Jones’s arguments and have determined that they lack
merit. For the foregoing reasons, we affirm the Board’s
decision and deny Mr. Jones’s request for remedies.
                      AFFIRMED
                          COSTS
    Each party shall bear their own costs.